PER CURIAM.
This is a post-conviction proceeding in which it has been stipulated that the contentions made by Theodore Louis Hartmann, the plaintiff in this proceeding, are identical with the contentions made by the plaintiff in the case of Lilly v. Gladden, 220 Or 84, 348 P2d 1. The parties waive the filing of briefs and oral argument and request the court to determine this case on the record.
*479In this case the trial judge sustained a demurrer to the petition on the ground that it failed to state facts sufficient to entitle plaintiff to relief and dismissed the petition. The judgment of the trial court is affirmed. Our mandate will issue forthwith.